Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 1, 2015

                                      No. 04-15-00508-CR

                                       Jose B. SAUCEDA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR1255
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

        Appellant’s brief is due September 23, 2015. On August 27, 2015, appellant’s appointed
counsel filed a “Motion to Abate Appeal,” in which counsel expressed concern that appellant
may not have a right to appeal despite the trial court’s certification that this “is a plea-bargain
case, but matters were raised by written motion filed and ruled on before trial and not withdrawn
or waived, and the defendant has the right of appeal[.]”

       We GRANT the motion and ABATE this cause to the trial court to reconsider the
accuracy of its certification of appellant’s right of appeal and enter an amended certification if
necessary. The trial court is ORDERED to file a supplemental clerk’s record, no later than
September 21, 2015, containing either an amended certification or written findings that an
amended certification is not necessary.

       All appellate deadlines are suspended pending further order of this court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk